Citation Nr: 1417394	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  08-29 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April to August 1969.

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for Hepatitis C as new and material evidence had not been submitted.

The Veteran testified before the undersigned at a January 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In April 2011, the Board granted the petition to reopen the claim of service connection for Hepatitis C and remanded the underlying claim for further development.

In April 2012, the Board issued a decision that denied the appealed claim of service connection for Hepatitis C.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's April 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge that conducted the January 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter in September 2013 notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  Hence, the April 2012 decision was vacated by the Board in March 2014 and this decision satisfies the Veteran's request.   

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.
A January 2014 "Application for Disability Compensation and Related Compensation Benefits" form (VA Form 21-526EZ) which is included among the Veteran's paperless records in VBMS indicates that he raised the issues of entitlement to service connection for a bilateral shoulder disability and a neck disability.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran testified during the January 2011 hearing that he continued to receive VA treatment for Hepatitis C.  In addition, a January 2014 VA primary care treatment note and a February 2014 addendum to a January 2014 VA Hepatitis C consultation note reflect that the Veteran was scheduled for additional VA treatment for Hepatitis C on April 2, 2014.  The VA treatment records that are currently in the claims file and among the Veteran's paperless records in VBMS are contained in the San Diego Vista electronic records system and are dated to September 2005, from March 2007 to August 2008, and from October 2013 to March 2014.  

Following the Board's April 2012 decision, additional evidence has been associated with the Veteran's paperless records in VBMS which is relevant to the claim of service connection for Hepatitis C.  This evidence includes VA treatment records dated from October 2013 to March 2014.  As pertinent evidence was received subsequent to the Board's April 2012 decision and was not considered by the AOJ, the Board is required to remand the issue of entitlement to service connection for Hepatitis C for issuance of the necessary supplemental statement of the case.  See 38 C.F.R. § 20.1304 (2013) (providing that the Board cannot consider evidence in the first instance unless the appellant waives initial consideration by the AOJ).

An October 2009 "Financial Status Report" form (VA Form 5655) included among the Veteran's paperless records in the Virtual VA system reveals that he had been in receipt of Social Security Administration (SSA) Supplemental Security Income (SSI) benefits.  Any medical records related to the SSA's determination have not yet been associated with the claims file and may be relevant.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for SSI and/or disability benefits, including any medical records used to make the decision.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Obtain and associate with the claims file all records of the Veteran's treatment for Hepatitis C contained in the San Diego Vista electronic records system and dated from September 2005 through March 2007, from August 2008 through October 2013, and from March 2014 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence (including the VA treatment records dated from October 2013 to March 2014 and any additional relevant evidence received since a June 2011 supplemental statement of the case).  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

